          Case 1:20-cv-06516-VM Document 65
                                         64 Filed 09/29/20
                                                   09/28/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007


                                                      September 28, 2020                     9/29/2020

BY ECF AND ELECTRONIC MAIL

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

        This Office represents the defendants in the above-referenced case. We write
respectfully to request a short extension, from September 29, 2020, until October 2, 2020, of
Defendants’ time to submit a proposed Supplemental Guidance Document, pursuant to paragraph
7 of the Order entered by the Court on September 25, 2020 (ECF No. 57) (the “PI Order”). This
is Defendants’ first request for an extension of this deadline; Defendants do not seek an
extension of any of the other upcoming deadlines imposed by that Order. See id. ¶¶ 4, 6.

         Defendants seek this extension primarily to ensure that—in light of multiplying
preliminary injunctions being issued in numerous jurisdictions, each with somewhat different
scopes, effects, and requirements—the United States Postal Service (“USPS”) endeavors to
provide guidance to its employees regarding the 2020 Election Season that comprehensively
satisfies its legal obligations and ensures that the field is fully informed about USPS’s operations
and policies (particularly with respect to Election Mail), but is not confusing, piecemeal, or
potentially conflicting. As the Court is aware, USPS has recently issued two guidances to the
field: the September 21, 2020 Clarifying Operating Instructions, which were issued in part to
assist the field in carrying out the directives of the preliminary injunction order in Washington v.
Trump, No. 1:20-CV-03127-SAB (E.D. Wash.) (ECF No. 81), and a September 25, 2020
Memorandum outlining additional resources being made available, effective October 1, 2020, to
ensure the expeditious handling of Election Mail. See, e.g., ECF Nos. 58-4, 58-5. The PI Order
in this case expressly anticipates that the forthcoming Supplemental Guidance Document would
work in concert with the September 21 and September 25, 2020 memoranda to provide clear
guidance to the field. See PI Order ¶ 7.

       In the last two days, courts in three other cases challenging USPS policies and practices
have entered preliminary injunctions. See New York v. Trump, No. 20-cv-2340 (EGS) (D.D.C.
Sept. 27, 2020) (ECF No. 51); Vote Forward v. DeJoy, No. 20-cv-2405 (EGS) (ECF No. 31);
Pennsylvania v. DeJoy, No. 20-4096 (E.D.Pa. Sept. 28, 2020) (ECF No. 63). Each of these
orders directs relief relating to one or more of the topics directed to be addressed in the
             Case 1:20-cv-06516-VM Document 65
                                            64 Filed 09/29/20
                                                     09/28/20 Page 2 of 3

    Page 2 of 3


Supplemental Guidance Document, including late and extra trips, the handling of Election Mail,
and the management of overtime. See, e.g., Pennsylvania v. DeJoy, No. 20-4096 (E.D. Pa. Sept.
28, 2020) (ECF No. 63) (enjoining the “continued implementation or enforcement” of numerous
USPS practices and/or policies relating to, among other things, transportation and the
management of overtime hours); New York v. Trump, No. 20-cv-2340 (EGS) (D.D.C. Sept. 27,
2020) (ECF No. 51) (enjoining the defendants from enforcing “the Postal Policy Changes,”
which include the transportation initiative and purported changes in the handling of Election
Mail); Vote Forward v. DeJoy, No. 20-cv-2405 (EGS) (ECF No. 31) (enjoining the defendants
from enforcing the “Late/Extra Trips Policy”).1 USPS is currently analyzing these orders, their
effects, and USPS’s legal obligations under each, and has substantial concerns about finalizing
and submitting a Supplemental Guidance Document to this Court before it has thoroughly and
carefully completed this analysis.

        Furthermore, key USPS personnel and counsel are working hard to handle the
proliferating demands occasioned by these latest preliminary injunctions and, more generally, by
the approximately dozen pending litigations. Given their finite resources and the need also to
manage USPS’s operations in a particularly challenging time, USPS requires three additional
days to finalize and submit the Supplemental Guidance Document.

          Plaintiffs do not consent to this request. Plaintiffs’ position is as follows:

        “Plaintiffs object to any delay and believe that further delay -- for reasons discussed in
their briefing filed last night -- will be prejudicial. Additionally, the Courts entering the other
Orders have expressly taken account of this Court’s Order. See, e.g., Pennsylvania v. DeJoy,
Slip. Op. at 86 (“Under the comity doctrine, I have attempted to ensure that the remedy here does
not directly conflict [with others]. Indeed, this preliminary injunction explicitly incorporates the
Order entered by agreement of the parties in Jones”). Plaintiffs also note that the Pennsylvania
decision contains a number of findings regarding overtime practices and commentary on “what
appears to be a strategic effort by Defendants to limit the Court’s understanding of the significant
degree to which some top officials of the Postal Service were directly involved in the operational
changes that went into effect in July” (Slip. Op. at 23) that bear both on the delay involved in this
additional request -- as well as on the pending motion. Finally, Plaintiffs note that in the data
filed Friday, there was a full 2-point drop in service standards, leaving First Class Mail at
86.75% on time.

       Plaintiffs have no objection, however, to incorporating limited revisions if Defendants
provide such revisions before 8:00 pm on October 1 (Plaintiffs’ deadline).”

                                                       ***

          We thank the Court for its consideration of this request.

1
  Moreover, both of the preliminary injunctions issued in the District of Columbia deny, on their
face, any request to stay the effect of the orders pending a possible appeal. See New York v. Trump,
No. 20-cv-2340 (EGS) (D.D.C. Sept. 27, 2020) (ECF No. 51); Vote Forward v. DeJoy, No. 20-cv-
2405 (EGS) (ECF No. 31).
        Case 1:20-cv-06516-VM Document 65
                                       64 Filed 09/29/20
                                                09/28/20 Page 3 of 3

Page 3 of 3



                                        Respectfully,

                                        AUDREY STRAUSS
                                        Acting United States Attorney for the
                                        Southern District of New York
                                        Attorney for Defendants

                                   By: /s/ Rebecca S. Tinio__      _
                                       REBECCA S. TINIO
                                       STEVEN J. KOCHEVAR
                                       Assistant United States Attorneys
                                       86 Chambers Street, Third Floor
                                       New York, New York 10007
                                       Tel.: (212) 637-2774/2715
                                       E-mail: rebecca.tinio@usdoj.gov
                                                steven.kochevar@usdoj.gov




                           The request for extension is granted. The
                           Government shall have until October 2,
                           2020 to submit a proposed Supplemental
                           Guidance Document.


                           9/29/2020
